             Case 4:19-po-29224-LCK Document 1 Filed 05/31/19 Page 1 of 3


                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF ARIZONA

United States of America                                              CRIMINAL COMPLAINT
                                                                      CASE: 19-29224MP
vs.                                                                   Citizenship: MEXICO

Christian Isael Alcaraz-Olivarria


   I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
On or about May 25, 2019, at or near Nogales, Arizona, in the District of Arizona, Christian Isael
ALCARAZ-Olivarria, an alien, did unlawfully enter the United States of America from Mexico, at a time and place
other than as designated by immigration officials of the United States of America, in violation of Title 8, United
States Code, Section 1325 (a) (1), a petty misdemeanor.


   On or about May 28, 2019, agents found Christian Isael ALCARAZ-Olivarria in the United States of America at
or near Nogales, Arizona without the proper immigration documents. Furthermore, Christian Isael
ALCARAZ-Olivarria admitted to illegally entering the United States of America from Mexico on or about May 25,
2019, at or near Nogales, Arizona at a time and place other than designated by immigration officials.


                                                          at Tucson, Arizona
File Date: 05/30/2019




                                                                       Pedro Leon, Border Patrol Agent




Sworn to before me and subscribed in my presence,




Date signed: 05/30/2019



                                                                           Lynnette C. Kimmins
                                                                             Magistrate Judge
          Case 4:19-po-29224-LCK Document 1 Filed 05/31/19 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                       DISTRICT OF ARIZONA, TUCSON DIVISION



United States of America                                          CASE: 19-29224MP

vs.

Christian Isael Alcaraz-Olivarria


                JUDGMENT IN A CRIMINAL CASE (For A Petty Offense)


The Defendant, Christian Isael Alcaraz-Olivarria, was represented by counsel, Ashley Gilpin (CJA).


The defendant pled guilty to the Complaint on 05/30/2019. Accordingly, the defendant is adjudged
guilty of the following offense(s):
Title & Section                      Nature of Offense            Date of Offense


8 U.S.C. 1325(a)(1)                  Illegal Entry                05/25/2019


As pronounced on 05/30/2019, the defendant is hereby committed to the custody of the United States
Bureau of Prisons for a term of TIME SERVED. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.


The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C.
§ 3573 because reasonable efforts to collect this assessment are not likely to be effective.


The fine is waived because of the defendant's inability to pay.


Signed on Thursday, May 30, 2019.




                                                     Lynnette C. Kimmins
                                                     Magistrate Judge

Arresting Agency: TCA
                   Case 4:19-po-29224-LCK Document 1 Filed 05/31/19 Page 3 of 3

UNITED STATES DISTRICT COURT                          JUDGE'S MINUTES
DISTRICT OF ARIZONA - TUCSON


Date: 05/30/2019              Case Number: 19-29224MP

USA vs. Christian Isael Alcaraz-Olivarria
Magistrate Judge: LYNNETTE C. KIMMINS       Judge AO Code: 70CE
ASSIGNED U.S. Attorney: Dean Lynch
INTERPRETER REQ'D: Clark Feaster, Spanish
Attorney for Defendant: Ashley Gilpin (CJA)

PROCEEDINGS: [X] INITIAL APPEARANCE/CHANGE OF PLEA/SENTENCE
DEFENDANT: [X] PRESENT [X] CUSTODY

[X]   Defendant states true name to be Same
[X]   Petty Offense     [X] Date of Arrest: 05/28/2019
[X]   Arr/Plea of Guilty entered as to the Complaint.
[X]   Court accepts defendant's plea and finds plea to be freely and voluntarily given.
[X]   Defendant waives preparation of the presentence report.

SENTENCING: Defendant committed to [X] Bureau of Prisons for a period of
TIME SERVED

[X] Imposition of Special Assessment is waived by the USA.
[X] Defendant advised of appeal rights.
[ ] Waiver of right to appeal explained.

OTHER:          Ashley Gilpin (CJA) is appointed as attorney of record for defendant.



                                                 Recorded by Courtsmart    COP: 1
                                                 BY: Cindy Stewart         Sent: 0
                                                        Deputy Clerk       IA: 0
                                                        Start: 1:29 pm Stop: 3:29 pm
